Citation Nr: 1733060	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for benign asbestos-related plaques.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 30 percent for bilateral open angle glaucoma.

4.  Entitlement to an initial rating in excess of 10 percent for scars on the scalp and above the right eye, status post laceration.

5.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1966 to November 1969, in the Army from September 1970 to May 1975.  The Veteran had service in the Republic of Vietnam, and was awarded the Vietnam Cross of Gallantry with Palm and a Bronze Star medal, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

In a February 28, 2011 statement, the Veteran indicated he was filing "a CUE" (presumably a motion asserting clear and unmistakable error) regarding the July 2010 rating decision with respect to the scar, PTSD, and asbestos-related plaque claims.  As the February 2011 decision was not final at the time of that claim, the Veteran's statement was premature and need not be further addressed.

In a May 2012 statement, prior to certification of this case to the Board, the Veteran withdrew his appeal for entitlement to service connection for posttraumatic stress disorder (PTSD).  Thus, that matter is no longer on appeal and the Board does not have jurisdiction over it.

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2016.  A transcript of that proceeding has been associated with the claims file.

VA conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  Consequently, in May 2016, VA's Secretary granted equitable relief that permits VA to provide new initial TBI examinations to affected claimants.  The Veteran was advised in a July 2016 letter of his right to request reprocessing of this appeal under VA's special TBI review.  The Veteran requested reprocessing, and an examination was conducted by one of the requisite specialists in December 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are outstanding records.  The Veteran receives all treatment for his service-connected glaucoma from a private provider, Vistar Eye Center.  VA medical records indicate the Veteran has received treatment from Vistar at least as early as August 2009.  However, the records from the Vistar Eye Center associated with the claims file date from June 2015 forward.  On remand, outstanding records from Vistar Eye Center must be obtained.  Additionally, the Veteran submitted a VA Form 21-4142 in August 2008, authorizing the AOJ to obtain records from Dr. A. S. pertaining to the Veteran's hypertension.  In September 2008, the AOJ wrote the Veteran to inform him that he had checked the box on the form that indicated he did not authorize the release or disclosure of records.  The Veteran did not respond or provide a new form.  As the Board must remand the Veteran's claims to obtain outstanding records, the Veteran should be provided another opportunity to authorize the release of records from any private care provider, including Dr. A. S.  

On remand, the AOJ should also associate with the claims file any updated VA medical records from June 2016 to present.  

With respect to the Veteran's increased rating claims for scars and glaucoma, he was afforded VA examinations in February 2010.  Although the February 2010 scar examination indicated there was no skin breakdown of the scars, during his July 2016 Board hearing the Veteran testified that he had some underlying tissue damage around the scars.  See Hearing Transcript, pp. 24-25.  Additionally, the Veteran testified that his vision had decreased since his February 2010 VA examination.  Id. at 27.  Although the Veteran submitted a glaucoma disability benefits questionnaire in August 2016, the report was not dated or signed; thus it is of limited value for the purposes of correctly determining an effective date for the Veteran's glaucoma disability.  Accordingly, the Veteran should be afforded contemporaneous VA examinations for his scar and glaucoma disabilities.  

The Veteran was afforded a new TBI examination in December 2016.  The examiner indicated that the Veteran had no neurobehavioral effects from his TBI.  See December 2016 TBI examination report, pg. 2.  However, the examiner later indicated that the Veteran reported irritability.  Irritability is listed as one of the symptoms in the neurobehavioral effects facet.  38 C.F.R. § 4.124a (2016).  As the examiner did not indicate the severity of the Veteran's irritability, clarification is required, and a new examination is warranted.  The examiner should also address the Veteran's assertion that he has experienced intermittent dizziness, daily mild to moderate headaches, and tinnitus.  See Hearing Transcript, pp. 19-20.  

The Veteran was afforded a VA examination for his claimed benign asbestos-related pleural plaques disability in April 2010.  The examiner cited a September 2, 2009 pulmonary note indicating that the Veteran's post-service employment included over 20 years in an auto shop relining brakes with resultant asbestos exposure.  See Pulmonary Clinic Note, located on pg. 96 of a February 25, 2013 CAPRI file on Virtual VA.  However, during the July 2016 hearing, the Veteran testified that he had less asbestos exposure after service than during service, and that he did not actually reline brakes as stated by the examiner.  See Hearing Transcript, pp. 10-12, 14-15.  The Veteran's testimony is corroborated by an August 2008 Pulmonary Consultation, which noted the Veteran's report that the auto shop ceased relining brakes in approximately 1978.  See Pulmonary Consult, pg. 108 of the February 25, 2013 CAPRI file on Virtual VA.  Given the examiner's reliance on an incorrect history, the Veteran should be afforded a new examination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value.").  

The Veteran has not been afforded a VA examination regarding his claimed hypertension disability.  The record reflects that the Veteran is currently being treated for hypertension.  In his August 2008 claim, the Veteran wrote he was exposed to Agent Orange in the military, and his service in Vietnam confirms that exposure.  Further, the Veteran testified that he was treated for high blood pressure within a year of discharge from active duty in 1975.  See Hearing Transcript, pg. 5.  Based on these facts, an examination is warranted.

A 2006 report published by the Institute of Medicine (now National Academy of Medicine), as well as subsequent reports in 2010 and 2012, confirms that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  

To date, no VA examiner has commented on whether the Veteran's hypertension may be related to his exposure to herbicides during service.  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.  The examiner should also comment on whether the Veteran's hypertension manifested within one year of discharge from active duty service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 2016 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including records from Vistar Eye Center and Dr. A. S.

3.  Next, schedule the Veteran for a VA examination to determine the severity of any his service-connected scars of the scalp and above the right eye.  

The record should be reviewed by the examiner.  All indicated tests and studies are to be performed and all findings should be reported in detail.  The examiner should describe in detail the scars.  The size (width and length) of the scars should be measured, total body area affected reported and any disfiguring characteristics of the scars should be specifically noted.  The examiner should also indicate the presence or absence of visible or palpable tissue loss and gross distortion or asymmetry of features or paired sets of features.  

The examiner should state whether the scars result in any limitation of function.

4.  Next, schedule the Veteran for an examination in order to determine the current level of severity of his service-connected glaucoma.  The record should be reviewed by the examiner.  All indicated tests and studies are to be performed and all findings should be reported in detail, including completion of a standard Goldmann Chart.

5.  Schedule the Veteran for an examination to determine the current severity of his TBI residuals.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examiner should address the findings of the December 2016 TBI examination report, and indicate whether the Veteran's irritability overlaps with his service-connected adjustment disorder, or whether such symptoms can be clearly separated.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 1 (2016).  The examiner should also address the Veteran's assertion that he has experienced intermittent dizziness, daily mild to moderate headaches, and tinnitus.  See Hearing Transcript, pp. 19-20.

6.  Next, schedule the Veteran for a VA respiratory disorders examination.  The examiner should review the entire claims file, to include this remand.  The examiner should obtain the relevant history from the Veteran, including with respect to both in service and post service asbestos exposure.  The examiner should set forth an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's pleural plaques disability had its onset in service or is otherwise related to service, to include the Veteran's conceded in-service asbestos exposure.  

The examiner's attention is directed to the Veteran's July 2016 testimony at a Board hearing during which he testified that he had less asbestos exposure after service than during service, and that he did not actually reline brakes as stated by the April 2010 VA examiner.  See Hearing Transcript, pp. 10-12, 14-15.  See also an August 2008 Pulmonary Consultation, which noted the Veteran's report that the auto shop ceased relining brakes in approximately 1978.  See Pulmonary Consult, pg. 108 of the February 25, 2013 CAPRI file on Virtual VA.

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Next, schedule the Veteran for a VA examination by a physician to determine the relationship to service, if any, of his hypertension disability.  Based on the examination of the Veteran and review of the record, the examiner should provide a response to the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to his presumed exposure to herbicides in the Republic of Vietnam.

b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is otherwise related to service, or manifested within one year of discharge from active military service in May 1975.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Likewise, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure, and to the NAM study indicating that there is "limited or suggestive evidence of an association between hypertension and [Agent Orange]."

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

8.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

9.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




